DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-14  are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Kuo-Hui et al. US 20090013362 A1 (hereafter Liu) and in further view of Liu; Kuo-Hui et al. US 20080301745 A1 (hereafter Liu ‘745).
Regarding claim 1, “a method of switching channels by an IPTV reception apparatus, the method comprising: when a request signal for switching to a switching target channel is received, transmitting a service request signal for access to the switching target channel to an IPTV service device, receiving broadcast data of the switching target channel from the IPTV service device in response to the service request signal” Liu para 10-13, 19-21 teaches method of delivering video content includes receiving channel change selection data from a set-top box device via an Internet Protocol Television (IPTV) access network; The channel selection data indicating a selection of an IPTV channel; joining the access switch/router system 126 to the multicast group associated with the requested channel and forward data packets of the respective multicast stream to the access switch/router system 126 via the BTV stream 122. Regarding “transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data and channel information about the switching target channel; and receiving caching stream data corresponding to the packet information and the channel information from the caching server in response to the caching information request signal” Liu teaches para 19-22 – access switch/router system 126 may send the RCC request, via a subscriber traffic stream 124 associated with the set-top box device 104 to the distribution switch/router system 128. If the access switch/router system 126 is joined to the multicast group associated with the requested channel, the access switch/router system 126 may send a RCC request without sending a multicast stream request; in addition to transmitting the change of channel request, a RCC request wherein The RCC stream may include video data packets stored in a cache of the distribution switch/router system 128. Stated differently, Liu teaches an embodiment wherein one server device will provide the multicast content and a second server (i.e., 128) will receive the RCC request from the system 126. 
	Wherein Liu does not refer to a received channel selection data to produce the RCC request as comprising packets, Liu does disclose that the change a channel request from a set-top box may send an IGMP Join Packet (see para 0029). In an analogous art, Liu ‘745 teaches the deficiency of Liu (para 43, 45).

Regarding claim 2, “wherein, in the transmitting to the caching server, the caching information request signal is transmitted to the caching server when the broadcast data of the switching target channel from the IPTV service device starts to be received” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Liu further teaches the RCC stream data is transmitted at a higher bandwidth such that the when the broadcast data of the switching target channel from the IPTV service device starts to be received, the RCC stream data is obtained to then allow the merging of streams to connect the STB to the multicast stream (para 39, 50-52). 
Regarding claim 3, “wherein the packet information about the broadcast data comprises a part or all of initial N bytes information of the broadcast data received from the IPTV service device, feature information about initially received packet data, and packet connection number information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Liu teaches the RCC stream data allows for the transmission of part of the first N bytes of information of the broadcast data received from the IPTV serve and then merge the RCC data stream and a multicast stream which requires feature characteristics of the frames and how packets will be merged based on indicators (see Liu para 
Regarding claim 4, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose end position is an identical packet identical to the packet information among the stream data corresponding to the channel information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Liu teaches the RCC stream data allows for the transmission of packets that will be merged with a multicast stream part of the first N bytes of information of the broadcast data received from the IPTV serve and then merge the RCC data stream and a multicast stream which requires feature characteristics of the frames and how packets will be merged based on indicators (see Liu para 22, 38, 42, 51-53, 58 the data forwarding module 344 may be executable by the processing logic 334 to send the RCC stream at a transmission rate that allows a certain number of cached data packets to be sent to the access switch/router system 302 before the predefined period of time expires. The number of data packets transmitted in the RCC stream may correspond to the number of data packets included in a particular DS FIFO memory 342 beginning from the first RAP packet to the last packet in the particular FIFO memory 342 at the time that the RCC request was received at the distribution switch/router system 332. See also Liu ‘745 Fig. 8 and para 102-105
Regarding claim 5, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose start position is an I frame immediately preceding the identical packet or an I frame preceding N (N.gtoreq.1) frames from the immediately preceding I frame” 
Regarding claim 6, “further comprising: generating corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Liu teaches [0045] In an illustrative, non-limiting embodiment, the distribution switch/router system 332 can allow multiple set-top box devices 352 to access the same FIFO memory 342, such that the set-top box devices 352 can receive video data associated with the same channel. In this embodiment, multiple read_pointers are created for the DS FIFO memory 342, wherein each read_pointer corresponds to one of the set-top box devices. The read_pointers can move at different paces and need not all point to the same packet in the DS FIFO memory 342, to accommodate different starting times and bandwidths associated with each set-top box device 352. See also Liu [0064] At 612, the distribution switch/router system receives a rapid channel change (RCC) request from the access switch/router system. Continuing to 614, the distribution switch/router system sends an RCC stream including cached packets of the indicated channel to the access switch/router system via a virtual local area network (VLAN) associated with a subscriber. Advancing to 616, the distribution switch/router system determines a data rate at which to send the RCC stream based on a data rate of the multicast stream. For example, the data rate of the RCC stream may be adjusted to be (1+E) times the data rate of the multicast stream, where E is an 
Regarding claim 7, “wherein the generating corrected caching stream data comprises: generating the corrected caching stream data by correcting the reference time information in the caching stream data based on a reception time and a data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Liu teaches the timing information of the caching stream comprises taking into consideration delay times (e.g., an estimate or measurement of a data transmission rate of the multicast stream associated with the requested channel, an estimate or measurement of access switch/router system 302 delays, or any combination thereof.) and taking into account the delays to correct the timing for obtaining and merging stream; see Liu [0045] In an illustrative, non-limiting embodiment, the distribution switch/router system 332 can allow multiple set-top box devices 352 to access the same FIFO memory 342, such that the set-top box devices 352 can receive video data associated with the same channel. In this embodiment, multiple read_pointers are created for the DS FIFO memory 342, wherein each read_pointer corresponds to one of the set-top box devices. The read_pointers can move at different paces and need not all point to the same packet in the DS FIFO memory 342, to accommodate different starting times and bandwidths associated with each set-top box device 352. See also Liu [0064] At 612, the distribution switch/router system receives a rapid channel change (RCC) request from the access switch/router system. Continuing to 614, the distribution switch/router system sends an RCC stream including cached packets of the indicated channel to the access switch/router system via a virtual local area network (VLAN) associated with a subscriber. Advancing to 616, the distribution switch/router system determines a data rate at which to send the RCC stream based on a data rate of the multicast stream. For example, the data rate of the RCC stream may be adjusted to be (1+E) times the data rate of the multicast stream, where E is an 
Regarding claim 8, “wherein the generating corrected caching stream data comprises: correcting the data value of the reference time information initially calculated in the caching stream data received after the reception time to a value equal to the data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein the combination of Liu and Liu ‘745 render obvious a solution to merging an RCC stream and a multicast stream received using different transmission rates having different reception times; see Liu further teaches the RCC stream data is transmitted at a higher bandwidth such that the when the broadcast data of the switching target channel from the IPTV service device starts to be received, the RCC stream data is obtained to then allow the merging of streams to connect the STB to the multicast stream (para 39, 50-52). See also Liu teaches the timing information of the caching stream comprises taking into consideration delay times (e.g., an estimate or measurement of a data transmission rate of the multicast stream associated with the requested channel, an estimate or measurement of access switch/router system 302 delays, or any combination thereof.) and taking into account the delays to correct the timing for obtaining and merging stream; see Liu [0045] In an illustrative, non-limiting embodiment, the distribution switch/router system 332 can allow multiple set-top box devices 352 to access the same FIFO memory 342, such that the set-top box devices 352 can receive video data associated with the same channel. In this embodiment, multiple read_pointers are created for the DS FIFO memory 342, wherein each read_pointer corresponds to one of the set-top box devices. The read_pointers can move at different paces and need not all point to the same packet in the DS FIFO memory 342, to accommodate different starting times and bandwidths associated with each set-top box device 352. See also Liu [0064] At 612, the distribution switch/router system receives a rapid channel change (RCC) request from the access 
Regarding the apparatus claims 11-12 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of a set-top apparatus by one of ordinary skill in the art. With respect to the elements interpreted as structure, the functions rendered obvious by the prior art of record also render obvious utilizing structural elements such as processors for achieving and rendering obvious the claimed functions.
Regarding the non-transitory computer readable media claims 13-14 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Kuo-Hui et al. US 20090013362 A1 (hereafter Liu) and in further view of Liu; Kuo-Hui et al. US 20080301745 A1 (hereafter Liu ‘745) and in further view of Ver Steeg; William C. US 20080022320 A1 (hereafter Ver Steeg)
Regarding claim 9, Liu and Liu ‘749 are silent with respect to “wherein the generating corrected caching stream data comprises: disabling the reference time information in the broadcast data used in correcting the reference time information in the caching stream data” but in an analogous art, Ver Steeg teaches the deficiency (para 58-53; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Liu and Lui ‘745 for delivering video content related to a channel change request wherein a set-top box device by further incorporating known elements of Ver Steeg for delivering video content related to a channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams and providing synchronization of streams without latency issues.
Regarding claim 10, Liu and Liu ‘749 are silent with respect to “wherein the generating corrected caching stream data comprises: after receiving all the caching stream data, disabling uncorrected reference time information in the reference time information in the caching stream data, the uncorrected reference time information not being corrected based on the reference time information in the broadcast data” but in an analogous art, Ver Steeg teaches the deficiency relating to disabling timing reference to not correct based on the reference time information in the broadcast data  (Ver Steeg para 58-53; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421